        Case 4:19-cv-01541-JST Document 48 Filed 12/09/19 Page 1 of 7



 1   Stuart M. Richter (CA 126231)
     stuart.richter@katten.com
 2   Gregory S. Korman (CA 216931)
     greg.korman@katten.com
 3   Andrew J. Demko (CA 247320)
     andrew.demko@katten.com
 4   KATTEN MUCHIN ROSENMAN LLP
     2029 Century Park East, Suite 2600
 5   Los Angeles, CA 90067-3012
     Telephone: 310.788.4400
 6   Facsimile:     310.788.4471

 7   Attorneys for Defendants

 8

 9
                                UNITED STATES DISTRICT COURT
10
                           NORTHERN DISTRICT OF CALIFORNIA
11
                                   (OAKLAND COURTHOUSE)
12

13   AMITABHO CHATTOPADHYAY, UNITE Case No. 4:19-cv-01541-JST
     THE PEOPLE, individually and on behalf of
14   all others similarly situated,            The Honorable Jon S. Tigar

15                       Plaintiffs,             ANSWER TO COMPLAINT BY
                                                 DEFENDANTS SIMPLE FINANCE
16           v.                                  TECHNOLOGY CORP. AND COMPASS
                                                 BANK
17   BBVA COMPASS BANCSHARES, INC.,
     SIMPLE FINANCE TECHNOLOGY
18   CORP., BBVA COMPASS FINANCIAL               Complaint Filed: March 25, 2019
     CORPORATION, and COMPASS BANK,
19
                         Defendants.
20

21

22

23

24

25

26

27

28


                                 DEFENDANTS’ ANSWER TO COMPLAINT
     142446630v3
        Case 4:19-cv-01541-JST Document 48 Filed 12/09/19 Page 2 of 7



 1           Defendants Simple Finance Technology Corp. and BBVA USA, dba BBVA, formerly

 2   known as Compass Bank, dba BBVA Compass (the “Answering Defendants”) answer the

 3   class action Complaint filed by Plaintiff Amitabho Chattopadhyay (“Plaintiff”) as follows:

 4                                RESPONSE TO INTRODUCTION

 5           1.     In answering this paragraph, the Answering Defendants admit that Plaintiff

 6   filed this lawsuit, but deny the remaining allegations.

 7           2.     In answering this paragraph, the Answering Defendants deny the allegations.

 8                                     RESPONSE TO PARTIES

 9           3.     In answering this paragraph, the Answering Defendants admit Plaintiff is the

10   plaintiff in this case, but lack sufficient information to admit or deny the remaining

11   allegations of this paragraph and on that basis deny them.

12           4.     In answering this paragraph, the Answering Defendants lack sufficient

13   information to admit or deny the allegations of this paragraph and on that basis deny them.

14           5.     In answering this paragraph, the Answering Defendants admit that BBVA

15   Compass Bancshares is a Texas corporation and deny the remaining allegations.

16           6.     In answering this paragraph, the Answering Defendants deny the allegations.

17           7.     In answering this paragraph, the Answering Defendants deny the allegations.

18           8.     In answering this paragraph, the Answering Defendants admit that Simple

19   Finance Technology Corp. has customers based in California and deny the remaining

20   allegations.

21                         RESPONSE TO JURISDICTION AND VENUE

22           9.     In answering this paragraph, the Answering Defendants admit that this Court

23   has subject matter jurisdiction over the claims asserted in the Complaint, and deny the

24   remainder.

25           10.    This paragraph calls for a legal conclusion to which no response is required.

26   To the extent a response is required, the Answering Defendants deny the allegations.

27           11.    In answering this paragraph, the Answering Defendants deny the allegations.

28           12.    In answering this paragraph, the Answering Defendants lack sufficient
                                              1
                           ANSWERING DEFENDANTS’ ANSWER TO COMPLAINT
     142446630v3
        Case 4:19-cv-01541-JST Document 48 Filed 12/09/19 Page 3 of 7



 1   information to admit or deny and therefore deny the allegations.

 2           13.   In answering this paragraph, the Answering Defendants lack sufficient

 3   information to admit or deny the allegations and on that basis deny.

 4                          RESPONSE TO FACTUAL BACKGROUND

 5           14.   In answering this paragraph, the Answering Defendants lack sufficient

 6   information to admit or deny the allegations and on that basis deny.

 7           15.   In answering this paragraph, the Answering Defendants lack sufficient

 8   information to admit or deny the allegations and on that basis deny.

 9           16.   In answering this paragraph, the Answering Defendants deny the allegations.

10           17.   In answering this paragraph, the Answering Defendants deny the allegations.

11           18.   In answering this paragraph, the Answering Defendants deny the allegations.

12           19.   In answering this paragraph, the Answering Defendants lack sufficient

13   information to admit or deny and on that basis deny.

14           20.   In answering this paragraph, the Answering Defendants deny the allegations.

15                        RESPONSE TO CLASS ACTION ALLEGATIONS

16           21.   This paragraph calls for a legal conclusion to which no response is required.

17   To the extent a response is required, the Answering Defendants admit Plaintiff attempts to

18   define a class but deny the remaining allegations in this paragraph and its subparts.

19           22.   In answering this paragraph, the Answering Defendants deny the allegations

20   contained therein.

21           23.   In answering this paragraph, the Answering Defendants deny the allegations.

22           24.   In answering this paragraph, the Answering Defendants deny the allegations.

23           25.   In answering this paragraph, the Answering Defendants deny the allegations.

24           26.   In answering this paragraph, the Answering Defendants deny the allegations.

25           27.   In answering this paragraph, the Answering Defendants deny the allegations.

26           28.   In answering this paragraph, the Answering Defendants deny the allegations.

27           29.   In answering this paragraph, the Answering Defendants deny the allegations.

28           30.   In answering this paragraph, the Answering Defendants deny the allegations.
                                              2
                           ANSWERING DEFENDANTS’ ANSWER TO COMPLAINT
     142446630v3
        Case 4:19-cv-01541-JST Document 48 Filed 12/09/19 Page 4 of 7



 1                           RESPONSE TO FIRST CAUSE OF ACTION

 2           31.    The Answering Defendants incorporate their allegations in paragraphs 1

 3   through 30 as if fully restated here.

 4           32.    In answering this paragraph, the Answering Defendants admit Plaintiff purports

 5   to represent a class and deny the remaining allegations.

 6           33.    In answering this paragraph, the Answering Defendants deny the allegations.

 7           34.    In answering this paragraph, the Answering Defendants admit the allegations.

 8           35.    In answering this paragraph, the Answering Defendants lack sufficient

 9   information to admit or deny.

10           36.    In answering this paragraph, the Answering Defendants deny the allegations.

11           37.    In answering this paragraph, the Answering Defendants deny the allegations.

12           38.    In answering this paragraph, the Answering Defendants deny the allegations.

13           39.    In answering this paragraph, the Answering Defendants deny the allegations.

14           40.    In answering this paragraph, the Answering Defendants deny the allegations

15   contained therein.

16           41.    In answering this paragraph, the Answering Defendants deny the allegations.

17                          RESPONSE TO SECOND CAUSE OF ACTION

18           42.    The Answering Defendants incorporate their allegations in 1 through 41 as if

19   fully restated here.

20           43.    In answering this paragraph, the Answering Defendants admit Plaintiff purports

21   to represent a class and deny the remaining allegations.

22           44.    In answering this paragraph, the Answering Defendants deny the allegations.

23           45.    In answering this paragraph, the Answering Defendants admit the allegations.

24           46.    In answering this paragraph, the Answering Defendants lack sufficient

25   information to admit or deny.

26           47.    In answering this paragraph, the Answering Defendants lack sufficient

27   information to admit or deny.

28           48.    In answering this paragraph, the Answering Defendants lack sufficient
                                               3
                            ANSWERING DEFENDANTS’ ANSWER TO COMPLAINT
     142446630v3
        Case 4:19-cv-01541-JST Document 48 Filed 12/09/19 Page 5 of 7



 1   information to admit or deny the allegations.

 2           49.    In answering this paragraph, the Answering Defendants deny the allegations.

 3           50.    In answering this paragraph, the Answering Defendants deny the allegations.

 4           51.    In answering this paragraph, the Answering Defendants deny the allegations.

 5           52.    In answering this paragraph, the Answering Defendants deny the allegations.

 6           53.    In answering this paragraph, the Answering Defendants deny the allegations.

 7           54.    In answering this paragraph, the Answering Defendants deny the allegations.

 8           The Answering Defendants deny each and every other allegation, conclusion,

 9   statement, request, prayer for relief or other provision contained in the Complaint not

10   specifically admitted or controverted herein, including each and every separate paragraph of

11   the “Wherefore” clauses contained in the Complaint.

12                                    AFFIRMATIVE DEFENSES

13           Without waiving or excusing the burden of proof of Plaintiff, or admitting that the

14   Answering Defendants have any burden of proof, Defendants hereby assert the following

15   affirmative defenses. The Answering Defendants expressly reserve the right to assert any and all

16   other defenses that may be determined to exist throughout the course of this Action.

17                                 FIRST AFFIRMATIVE DEFENSE

18                                      (Failure to State a Claim)

19           1.     As a first separate and affirmative defense to the causes of action in the

20   Complaint, Answering Defendants allege that the Complaint fails to state a claim upon which

21   relief can be granted.

22                                SECOND AFFIRMATIVE DEFENSE

23                                         (Failure to Mitigate)

24           2.     As a second separate and affirmative defense to the causes of action in the

25   Complaint, Answering Defendants allege that Plaintiff’s and the putative class members’

26   claims are barred, in whole or in part, due to their failure to mitigate their damages, if any.

27

28
                                                 4
                              ANSWERING DEFENDANTS’ ANSWER TO COMPLAINT
     142446630v3
        Case 4:19-cv-01541-JST Document 48 Filed 12/09/19 Page 6 of 7



 1                                THIRD AFFIRMATIVE DEFENSE

 2                  (Alleged Discrimination Permitted by Statute or Public Policy)

 3           3.    As a third separate and affirmative defense to the causes of action in the

 4   Complaint, Answering Defendants allege that Plaintiff’s and the putative class members’

 5   claims are barred because the alleged discrimination is permitted by statute or public policy.

 6                               FOURTH AFFIRMATIVE DEFENSE

 7                                    (Legitimate Business Interest)

 8           4.    As a fourth separate and affirmative defense to the causes of action in the

 9   Complaint, Answering Defendants allege that Plaintiff’s and the putative class members’

10   claims are barred because Answering Defendants had a legitimate business interest and valid

11   business purpose in complying with their obligations under the Bank Secrecy Act.

12                                FIFTH AFFIRMATIVE DEFENSE

13                                              (Standing)

14           5.    As a fifth separate and affirmative defense to the causes of action in the

15   Complaint, Plaintiff’s and the putative class members’ claims are barred because they lack

16   standing.

17                                SIXTH AFFIRMATIVE DEFENSE

18                                      (Important Public Policy)

19           6.    As a sixth separate and affirmative defense to the causes of action in the

20   Complaint, Answering Defendants allege that Plaintiff’s and the putative class members’

21   claims are barred because the actions complained of were necessary to further the public

22   policies expressed in the Bank Secrecy Act.

23                              SEVENTH AFFIRMATIVE DEFENSE

24                                       (Statute of Limitations)

25           7.    As a seventh separate and affirmative defense to the causes of action in the

26   Complaint, Answering Defendants allege that Plaintiff’s and the putative class members’

27   claims are barred by the applicable statutes of limitations, including but not limited to,

28   California Code of Civil Procedure §§ 335.1, 338, and 340 and 28 U.S.C. § 1658.
                                              5
                           ANSWERING DEFENDANTS’ ANSWER TO COMPLAINT
     142446630v3
        Case 4:19-cv-01541-JST Document 48 Filed 12/09/19 Page 7 of 7



 1                                    RESERVATION OF RIGHTS

 2           The Answering Defendants expressly reserve the right to amend this Answer or allege

 3   additional affirmative defenses after conducting further discovery, investigation, and research.

 4                                       PRAYER FOR RELIEF

 5           WHEREFORE, the Answering Defendants pray for judgment in their favor as follows:

 6           1.     Plaintiff have and recover nothing;

 7           2.     Any request for class certification be denied;

 8           3.     Judgment of dismissal in favor of the Answering Defendants and against Plaintiff;

 9           4.     For costs of suit and reasonable attorneys’ fees as may be recoverable under claims

10   asserted by Plaintiff; and

11           5.     For such other and further relief as this Court may deem just and proper.

12

13
     Dated: December 9, 2019                      KATTEN MUCHIN ROSENMAN LLP
14

15
                                                  By:         /s/ Gregory S. Korman
16
                                                        Attorneys for Defendants
17

18

19

20

21

22

23

24

25

26

27

28
                                                6
                             ANSWERING DEFENDANTS’ ANSWER TO COMPLAINT
     142446630v3
